o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number date uil 36b conex-115672-15 the honorable derek kilmer member u s house of representatives 6th street suite bremerton wa attention dear congressman kilmer i am responding to your letter dated date on behalf of your constituent ------ wrote that following many problems enrolling in health --------------------- --------------- insurance through the exchange she and her husband must now repay all the advance_payments of the premium_tax_credit made on their behalf for coverage in she also asked about the calculation of advance credit payments for ------------------------------------- ---------------------- --- --- the premium_tax_credit is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan offered through a health insurance marketplace marketplace and is intended to subsidize the cost of the insurance taxpayers claim the premium_tax_credit by filing form_8962 premium_tax_credit ptc with their federal_income_tax return the amount of a taxpayer’s premium_tax_credit for a year depends on the amount of the taxpayer’s household_income and his or her family size for the year for example a qualifying family of with household_income pincite percent of the federal poverty_line for the taxpayer’s family size will get a larger premium_tax_credit than a similarly-situated family with household_income pincite percent of the federal poverty_line taxpayers with household_income over percent of the federal poverty_line for their family size are not allowed a premium_tax_credit conex-115672-15 household_income is the modified_adjusted_gross_income modified agi of the taxpayer and the taxpayer’s spouse if filing a joint_return plus the modified agi of the taxpayer’s dependents who are required to file a tax_return modified agi is the taxpayer’s adjusted_gross_income plus his or her foreign_earned_income tax-exempt_interest and untaxed social_security payments the law allows qualifying taxpayers who enroll in marketplace health insurance to receive the benefit of advance_payments of the premium_tax_credit advance credit payments are made directly to the taxpayer’s health insurance_company and reduce the taxpayer’s share of the monthly premiums the marketplace estimates the taxpayer’s household_income and family size for the coverage year along with other factors to compute the taxpayer’s maximum amount of advance credit payments for the year the taxpayer then chooses to have all some or none of this maximum amount_paid on his or her behalf during the coverage year taxpayers who get the benefit of advance credit payments must when they file their tax_return for the year reconcile or compare the actual premium_tax_credit they are allowed to their advance credit payments if the actual premium_tax_credit is more than the advance credit payments made for the taxpayer the taxpayer reduces his or her tax_liability by the difference or gets a refund if a taxpayer’s advance credit payments are more than the premium_tax_credit the taxpayer is allowed the taxpayer must repay all or part of the excess when filing a tax_return for the year wrote that she and her husband must repay all of the advance credit the amount of the repayment may be limited for taxpayers with household_income of less than percent of the federal poverty_line for their family size for example the repayment amount for married taxpayers filing a joint_return is limited to dollar_figure if their household_income is at least percent and less than percent of the federal poverty_line for their family size taxpayers with household_income above percent of the federal poverty_line for their family size must repay all of their advance credit payments --------------- payments made on their family’s behalf in or about dollar_figure we do not have independent knowledge of the facts pertaining to the ----- ------- credit for perhaps because their household_income was more than percent of the federal poverty_line for their family size the law requires taxpayers to use the household_income reported on their tax_return to determine whether a premium_tax_credit is allowed and if so the amount of the credit the estimated household_income used to compute advance credit payments is not used to determine a taxpayer’s premium_tax_credit if the ’ household_income for is more than percent of the federal poverty_line for their family size they are not allowed a premium_tax_credit for nor are they allowed a repayment limitation for the advance credit payments made on their behalf were ineligible to claim a premium tax is correct it would seem that the ’ case however if --------- --------- ------- --- --- --- --- --- --- --- conex-115672-15 although they must repay the advance credit payments the irs has provided relief from penalties for taxpayers who owe taxes because of the repayments but could pay the tax by the due_date of their return or pay the correct estimated_taxes publication premium_tax_credit ptc provides more information on this penalty relief for this publication is available on our website on www irs gov --- also asked about her advance credit payments for the --------------- several things to reduce the likelihood they will have a large repayment liability when filing their tax_return in --------- --- --- --- can do they should be sure the projected household_income used to compute the --- advance credit payments is accurate if they qualify for advance credit payments for they could take less than the maximum amount the marketplace computed for them for if it is likely their household_income will be over percent of the poverty_line for their family size they should discontinue their advance credit payments --- --- --- i hope this information is helpful if you need further assistance please contact me a t ------------------- ------------------------- ------------------- ------------------ or or at - sincerely andrew j keyso associate chief_counsel income_tax and accounting
